                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                FORT MYERS DIVISION

UNITED STATES OF AMERICA

v.                                          Case No. 2:15-cr-141-FtM-38MRM

THOMAS DAVANZO
_______________________

             FINAL ORDER OF FORFEITURE FOR SUBSTITUTE ASSET

       This cause comes before the Court upon the United States’ motion for a Final

Order of Forfeiture for 10 – 1oz. Canadian Maple Leaf Gold Coins, in partial satisfaction

of the Defendant’s $46,360,724.50 forfeiture money judgment.

       On September 12, 2018, pursuant to 21 U.S.C. § 853(p), as incorporated by 18

U.S.C. § 982(b)(1) and 28 U.S.C. § 2461(c), the Court entered a preliminary order of

forfeiture for the property identified above. Doc. 226.

       In accordance with the provisions of 21 U.S.C. § 853(n), the United States

published notice of the forfeiture, and of the intent to dispose of the property on the official

government website, www.forfeiture.gov, beginning on September 15, 2018 through

October 14, 2018. Doc. 229. The publication gave notice to all third parties with a legal

interest in the property to file with the Clerk of the Court, U.S. Courthouse and Federal

Building, 2110 First Street, Room 2-194, Fort Myers, FL 33901, a petition to adjudicate

their interest within 60 days of the first date of publication.

       In accord with 21 U.S.C. § 853(n), the United States properly noticed the only

parties known to have a potential interest in the property. Other than the defendant,

whose interest was previously forfeited to the United States, no one filed a petition or

claimed an interest in the property, and the time for filing such petition has expired.
       The United States’ motion is GRANTED. Under 21 U.S.C. § 853(n)(7) and Rule

32.2(c)(2), Federal Rules of Criminal Procedure, all right, title, and interest in the property

is CONDEMNED and FORFEITED to the United States for disposition according to law.

Clear title to the property is now vested in the United States of America.

       The net proceeds from the forfeited property will be credited towards satisfaction

of the defendant’s Order of Forfeiture.

       DONE and ORDERED in Fort Myers, Florida, this 19th day of November, 2018.




Copies to:
Suzanne Nebesky, AUSA
Counsel of Record




                                              2
